DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of October 1, 2020, in response to the Office Action of July 2, 2020, are acknowledged.

Response to Arguments
	Applicant’s arguments and declaration have been thoroughly considered in their entirety.  The declaration is discussed below in the context of the arguments.
With respect to the declaration of Ted M. Dawson, Applicant indicates that he strongly disagrees with the rejection as well as “other issues” raised in the Office Action.  The declaration focuses on the application of Roullet.
	The examiner withdraws the rejection over Roullet.  
All remaining arguments are addressed below.  Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).  The declaration is comprised primarily of argument and legal conclusion.  The examiner did give weight to a basis for those conclusions in instances in which one was provided.
Unexpected results have not been shown.  As such, the examiner must establish a prima facie showing.  
	Applicant argues that Ruggero requires a combination of agents and the claims as amended no longer allow for a second agent.  The examiner notes that claim 10 does not require an overall method that only uses a single API.  Rather, claims 10 and 30-34 are directed to a step or separate administration that only has farnesol.  This is due to the use of the transitional phrase “comprising” in claim 10, which leaves the claim open-ended.  Thus, Applicant’s arguments do not obviate the rejection over claims 10 and 30-34.
	The remainder of Applicant’s arguments are moot in view of the application of prior art directed to treatment using a single API.
	The examiner applies Kase et al., (US2004/0198753) and Robottom, “Efficacy, Safety, and patient preference of monoamine oxidase B inhibitors in the treatment of Parkinson’s disease,” Patient Preference and Adherence 2011:5 57-64.  Kase and Robottom each teach oral administration of an MAO inhibitor to treat Parkinson’s disease.  No secondary agent is required.
	With respect to the double patenting rejection, Applicant argues that the issued patent does not mentioned Parkinson’s disease.
	The double patenting rejection is maintained.  While it is true that Parkinson’s disease was not mentioned, the issued patent was directed to treating symptoms of Parkinson’s disease.  Merely defining or characterizing a disease by common symptoms does not obviate the obviousness of treating those symptoms in a subject with a disease that causes those symptoms with a claimed agent.
	

Status of the Claims


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggero et al., (US20070093495), in view of Sari et al., “Monoamine Oxidase Inhibitors Extracted from Tobacco Smoke as Neuroprotective Factors for Potential Treatment of Parkinson’s Disease,” CNS and Neurological Disorders- Drug Targets, 2015, 14, 777-785.
Claims 10 and 30-34 remain open-ended and allow for a second agent to be administered in a separate step, e.g.
Ruggero teaches methods for treating Parkinson’s disease. See title.  More specifically, Ruggero teaches a method for treating Parkinson’s disease by administering a MAO-B inhibitor. See abstract and par. 1.  The MAO-B inhibitor can be administered at a dosage of preferably 1 mg/day to about 10 mg/day.  Up to about 50 mg per day is taught. See par. 12.  Examples of MAO B inhibitors include, but are not limited to, rasagiline and selegiline, among others. See par. 13.  Administration can be orally. Se par. 29.
Ruggero does not teach farnesol as a MAO-B inhibitor.
Sari teaches that Parkinson’s disease (PD) is characterized by loss of dopaminergic neurons leading to motor dysfunction.  MAO B inhibitors such as selegiline and rasagiline have been suggested to have neuroprotective effects. See abstract.  In addition, the use of farnesol as a 

    PNG
    media_image1.png
    366
    754
    media_image1.png
    Greyscale


Sari concludes: “Together, these demonstrate clearly the important role of MAO inhibitors in prevention or alleviating the production of oxidative stress products that are critical in neurodegeneration in PD.” p.779.  More specifically, MAO inhibitors prevent neurodegeneration of dopaminergic neurons through inhibitory effects on dopamine metabolism. See Figure 2.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Ruggero with those of Sari to arrive at the claimed methods.  One would be motivated to do so because Ruggero teaches treating Parkinson’s disease by orally administering an amount of an MAO-B inhibitor.  Further, Sari teaches farnesol to be a potent MAO-B inhibitor and that loss of dopaminergic neurons is the cause of motor dysfunction in a subject with Parkinson’s disease.  As such, a person of ordinary skill in the art would be able to optimize the concentration of farnesol to arrive at a concentration 
	The examiner notes with regard to claims 4-9, the examiner has established that a claimed agent is obvious for oral administration to the claimed subject population.  Further, such administration is by a same route (i.e., oral) and appears to include a concentration of up to 50 mg that falls within the dosages contemplated in the instant Specification.  As such, the burden is on Applicant to distinguish the instant claims from the prior art by showing that the dosage taught by the prior art does not accomplish a claimed effect and that such effect inures the benefit of a method claimed, or that the claimed dosage differs from the prior art and is not optimizable through routine experimentation with respect to the known treatment of PD with MAO-B inhibitors, generally.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., “PGC-1α, A Potential Therapeutic Target for Early Intervention in Parkinson’s Disease,” Sci Transl Med. 2010 October 6; 2(52): 52ra73, in view of Corona et al., “PPARγ and PGC-1α as Therapeutic Targets in Parkinson’s,” Neurochem Res (2015) 40:308-316 (published online July 10, 2014).
Zheng explains that genes controlling bioenergetics in response to PGC-1α are underexpressed in Parkinson’s disease patients.  Activation of PGC-1α increases mitochondrial respiration and blocks dopaminergic neuron loss.  Thus, PGC-1α is a potential therapeutic target for PD. See abstract.  Coactivation by PGC-1α blocks dopamine neuron loss in cellular models of PD-linked α-synucleinopathy and rotenone toxicity. See p9, 3rd full par.
Activation by resveratrol pf PGC-1α protect dopaminergic neurons in a mouse model of PD. See p313, 2nd full par.
It would have been prima facie obvious prior to the filing of the instant application to combine the teachings of Zheng and Corona to arrive at the claimed method.  One would be motivated to do so because Zheng and Corona understand that PGC-1α is a therapeutic target in subjects with Parkinson’s disease as a radical scavenger that prevents oxidative damage and to protect dopaminergic neurons in a mouse model of PD.  Thus, there is a reasonable and predictable expectation of success in administering a PGC-1α activator, such as resveratrol (as was administered) to treat PD. 

Claims 1-10, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al., (US2004/0198753), in view of Robottom, “Efficacy, Safety, and patient preference of monoamine oxidase B inhibitors in the treatment of Parkinson’s disease,” Patient Preference and Adherence 2011:5 57-64, in view of Sari et al., “Monoamine Oxidase Inhibitors Extracted from Tobacco Smoke as Neuroprotective Factors for Potential Treatment of Parkinson’s Disease,” CNS and Neurological Disorders- Drug Targets, 2015, 14, 777-785.
Kase teaches treating Parkinson’s disease with an effective amount of an MAO inhibitor. See prior art claims 22 and 28.  Kase also teaches oral administration. See par. 232.
Robottom teaches MAO-B inhibitors are a reasonable choice for treatment of PD. See p57, 1st par.  Orally disintegrating tablets and oral tablets of MAO-B inhibitors are taught.  Robottom explains, “The use of MAO-B inhibitors for symptomatic treatment of PD is widespread.” P632.  “Beyond the symptomatic benefits, there is a possibility that MAO-B inhibitors have a disease-modifying effect.”
Kase does not teach farnesol as a MAO-B inhibitor.
Sari teaches that Parkinson’s disease (PD) is characterized by loss of dopaminergic neurons leading to motor dysfunction.  MAO B inhibitors such as selegiline and rasagiline have been suggested to have neuroprotective effects. See abstract.  In addition, the use of farnesol as a potent inhibitor of MAO-B and farnesylacetone as a less potent selective MAO-B inhibitor were contemplated.    Farnesol was characterized as a selective MAO –B inhibitor. See p782.

    PNG
    media_image1.png
    366
    754
    media_image1.png
    Greyscale


Sari concludes: “Together, these demonstrate clearly the important role of MAO inhibitors in prevention or alleviating the production of oxidative stress products that are critical in neurodegeneration in PD.” p.779.  More specifically, MAO inhibitors prevent neurodegeneration of dopaminergic neurons through inhibitory effects on dopamine metabolism. See Figure 2.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Kase and Robottom with those of Sari to arrive at the claimed methods.  One would be motivated to do so because Kase and Robottom teach treating Parkinson’s disease by orally administering an amount of an MAO-B inhibitor.  No other agent is required.  Further, Sari teaches farnesol to be a potent MAO-B inhibitor and that loss of dopaminergic neurons is the cause of motor dysfunction in a subject with Parkinson’s disease.  As such, a person of ordinary skill in the art would be able to optimize the concentration of farnesol to arrive at a concentration for oral administration that reduces dopaminergic neuron death, thereby mitigating motor dysfunction.
	The examiner notes with regard to claims 4-9, the examiner has established that the claimed agent is obvious for oral administration to the claimed subject population. As such, the burden is on Applicant to distinguish the instant claims from the prior art by showing that the dosage taught by the prior art does not accomplish a claimed effect and that such effect inures the benefit of a method claimed, or that the claimed dosage differs from the prior art and is not optimizable through routine experimentation with respect to the known treatment of PD with MAO-B inhibitors, generally.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-10 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of U.S. patent application serial no. 14/866,216, in view of Abou-Raya et al., “SAT0379 Prevalence of sarcopenia and osteopenia/osteoporosis in older adults with Parkinson’s disease” A cross-sectional analysis,” Annals of Rheumatic Disease, Vol 71, Issue Suppl 3, January 23, 2014.
	The claims of the ‘216 application are directed towards treating sarcopenia, muscle atrophy, and muscle fibrosis with farnesol and the instant claims are directed towards treating Parkinson’s disease with farnesol.  However, Abou-Raya makes clear that sarcopenia and muscle health are symptoms of those with PD.  Abou-Raya concludes that “most patients with PD have significantly compromised bone and muscle health.  PD is associated with an increased incidence of sarcopenia.”  Sarcopenia was present in 62% of subjects tested.  Thus, the subject population instantly claimed includes many of those same subjects with Parkinson’s disease.  Similarly, the subjects claimed in the ‘216 application also overlap and include those subjects with the claimed symptoms secondary to Parkinson’s disease.  It would be obvious to administer farnesol to a claimed subject in view of Abou-Raya because the symptoms are the same.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would . 

/JARED BARSKY/Primary Examiner, Art Unit 1628